DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 06/16/2022, the prior art references (Harada and Koskela) does not teach the at least indicated portion of the claim of a method performed by a terminal in a communication system, the method comprising: receiving, from a first base station using a first radio access technology (RAT), configuration information on a secondary cell group including at least one serving cell associated with a second base station using a second RAT: receiving, from the first base station, measurement object configuration information associated with a neighboring cell of the second RAT and report configuration information associated with the neighboring cell, wherein the measurement object configuration information includes first information on a number of beams for identifying a measurement result of the neighboring cell; identifying at least one measurement result for the at least one serving cell associated with the second base station and the measurement result of the neighboring cell; and in case that the measurement result of the neighboring cell is better than a threshold according to the report configuration information, transmitting, to the first base station, a measurement report including the at least one measurement result for the at least one serving cell associated with the second base station and the measurement result of the neighboring cell, wherein the measurement result of the neighboring cell is identified as a linear average of measurement results for beams associated with the neighboring cell, and wherein a number of the measurement results for the beams is based on the first information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645